Citation Nr: 1810112	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  12-16 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a right ankle disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from August 1983 to August 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the VA Regional Office (RO) in Boise, Idaho.  Jurisdiction is currently held by the RO in Albuquerque, New Mexico.

In October 2015, the Veteran testified at a hearing before the Board; a transcript of the hearing has been associated with the claims file.  This matter was previously remanded by the Board in February 2016 and May 2017.


FINDINGS OF FACT

1.  The Veteran's right ankle disorder is not etiologically related to any incident of active military service.

2.  Manifestations of arthritis were not present in service.  


CONCLUSION OF LAW

The Veteran's right ankle disorder was not incurred or aggravated by active service and did not manifest during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.309(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for a right ankle disorder because it was incurred in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
      
The  record establishes the first element of service-connection: the existence of a present disability.  A December 2010 private MRI of the right ankle found "Arthritic changes in the tibiotalar joint with a small joint effusion."  Thus, the first element of service connection has been met.

With regard to the second element of service connection, the Board also finds that the record establishes an in-service injury.  In the December 2010 notice of disagreement, the Veteran reported that he "damaged" his ankle while stationed in the Philippines in 1984 or 1985.  The Veteran testified at the October 2015 hearing that he stepped wrong while jogging, fell, and "tore" his ankle.  The second element of service connection has therefore been met.  

Turning to the third element of service connection, the Board finds the record does not establish a causal relationship between the Veteran's current disability and his in-service injury.  The Veteran reported at the May 2016 VA examination that during service his ankle was wrapped, he received crutches, he was placed on 30-day profile, and he was unable to walk for two months.  Service treatment records, however, contain reports of treatment for finger laceration, penile discharge, ingrown toenail, eye issues, hives, and a bite wound but not a right ankle condition.  Moreover, the Veteran's feet and lower extremities were evaluated as normal in an August 1987 separation examination and the Veteran did not report any foot or joint injury in an August 1987 Report of Medical History at separation.  Thus, the service records do not  support a finding that the condition existed in service.

There is also no competent medical evidence following service that supports a nexus between active duty service and the Veteran's right ankle disorder.  Almost ten years after service, the Veteran complained of right heel pain in February and March of 1996.  February 1996 x-rays of the right ankle were normal, and the Veteran did not seek additional treatment until 2010.  In November 2010, the Veteran told a private provider that his right ankle joint pain "started suddenly while running several years ago."  A December 2010 private MRI noted "Arthritic changes in the tibiotalar joint with a small joint effusion."  

The only medical opinion addressing the etiology of the claimed disability - the May 2016 VA examination - weighs against the claim.  After an examination of the Veteran's ankle and a review of the claims file, the examiner opined that it was less likely than not that the Veteran's right ankle disorder was incurred in service.  To support this finding, the examiner noted that the Veteran did not report an ankle condition in his in-service treatment records.  The examiner further noted that there was no complaint after service until the 1996 right heel pain, at which time the right ankle x-rays were normal; the examiner also found pertinent that the Veteran did not have further complaints until 2010.  Finally, the examiner relied on the December 2010 MRI that found arthritic changes with a small joint effusion.  The examiner stated that the small effusion "is a sign of recent injury, a more acute event, not of a 25 years old condition."  Thus, the medical evidence weighs against a finding of service connection 

In making its decision, the Board has considered the Veteran's statements, such as his testimony at the October 2015 hearing that his ankle has "always been" an issue for him since service.  The Board finds that these statements are contradicted by the medical evidence of record, however: the service treatment records did not note any treatment for the ankle; the only records of treatment between separation and 2010 are  the 1996 records of treatment for heel pain; and the Veteran reported in 2010 that his right ankle joint pain had only "started suddenly while running several years ago."  Considering these medical records, the Board finds the Veteran's statements are not credible.

Considering the Veteran's statements, the service treatment records, and the medical evidence as a whole, the Board finds the Veteran's right ankle disorder was not incurred in or aggravated by active service.

As a final note, the Board acknowledges that arthritis is a chronic disease under 38 C.F.R. § 3.309(a); this means subsequent manifestations of arthritis are service connected in cases where arthritis is shown in service.  38 C.F.R. § 3.303(b).  No showing of continuity is required in such cases.  Id.  To demonstrate chronic disease such as arthritis in service, 38 C.F.R § 3.303(b) requires "manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time . . . ."  As noted above, the service treatment records do not indicate any treatment for arthritis and there is no documentation of arthritis within one year of separation.  Thus, service connection is not warranted for arthritis as a chronic disease because arthritis did not manifest in service.  Id.


ORDER

Service connection for a right ankle disorder is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


